—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered September 27, 1991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
*497The show-up identification, obtained 20 minutes after the incident and within 5 or 6 blocks of the subway site of the crime, was not unduly suggestive (People v Love, 57 NY2d 1023; People v Muhammad, 159 AD2d 266, lv denied 76 NY2d 740). Show-up identifications, proximate in time and place to the crime, are deemed trustworthy because the memory of the identifying witness is fresh (People v Logan, 25 NY2d 184, 194, cert denied 396 US 1020). Concur — Rosenberger, J. P., Ellerin, Asch and Rubin, JJ.